Ethridge, J.,
delivered.the opinion of the court.
The board of supervisors of Washington county in the year 1919 was presented with a petition on March 3d for the issuance of one million twQ-hundred and fifty thousand dollars of road bonds of the county under the provisions of chapter 174, Laws of 1906. At that time there had already been issued a bond of nine hundred and fifty thous- and dollars for road purposes, which had not been fully expended. The proposed issue of one million two-hundred and fifty thousand dollars plus the nine hundred and fifty thousand dollars was somewhat less than ten per cent, of the assessed valuation of the county. The board ordered an election upon the question of issuing the one million two-hundred and fifty thousand dollars of bonds, and the result of the election was in favor of the issuance of the bonds; there being five hundred eighty-five votes cast for the bond issue and forty-five votes *182against it. On April 3, 1919, the election above mentioned was held, and on April 7th thereafter the board' ordered the issuance of the bonds of Washington county in said amount; but, not being in immediate need of the money to be derived from the sale thereof, the bonds had not actually been issued when the legislature, on April 2, 1920, passed chapter 207 (Senate Bill 200), Laws of 1920. Section 3 of this act reads as follows:
“Sec. 3. Should the election provided for by section 2 of this act result in favor of the proposed bond issue, by a majority of those voting in said election voting in favor of the issuance of said bonds, the board of supervisors may issue said bonds either in whole or in part at such time within one year after the date of such election as they may deem best.
“All bonds issued under the authoity of this act shall be serial bonds maturing annually with all maturities not longer than twenty-five years with not less than one-fiftieth of the total issue to mature each year during the first five years of the life of said bonds, and not less than one twenty-fifth of the said total issue to mature ánually during the succeeding ten year period of the life of said bonds and the remainder to be diveded into- approximately equal payments, one. payment to mature during each year of the remaining life of the bonds.
‘ ‘ The said bonds shall not bear a greater rate of inrerest than six per cent, per annum, payable semiannually, the denominations, form and place of payment to be fixed in the resolution of the board of supervisors issuing said bonds and shall be' prepared and signed by the president and clerk of the board of supervisors, with the seal of the county affixed thereto, but the coupons may only 'bear a fascimile of the signature of the president of the board of supervisors, and the clerk thereof.
“Such bonds when issued shall constitute a lien on all the taxable property in such county or consolidated or *183rural separate school district or separate road district, as the case may he, and the hoard of supervisors shall annually levy a special tax on all such property sufficient to pay the principal and interest on such bonds as the' same falls due.”
Chapter 207, Laws of 1920, is not on its face an amendment of any particular act, but is a general law providing for the issuance of bonds for the purposes now provided in the Code of 1906 and subsequent acts of the legislature of the state, including road bonds, separate ¿nd consolidated school district bonds, and practically all bonds. Section 2 of this act provides that when the board of supervisors, shall declare its intention to issue bonds for any of said purposes and fixes the date upon which an election shall be held, the election commissioners shall give not less than three weeks’ notice of such election bv publication of a notice thereof in a newspaper published in the county once a week for three weeks preceding the same, etc. It is provided that where notice of the election is given that it shall not be necessary to publish or post any notice of intention to issue said bonds. Section 6 of this act provides that “all acts and parts of acts in conflict with this act be and the same are hereby repealed.”
Chapter 176, Laws of 1914, which act was amended by chapter 174, Laws of 1916, is amended and brought for- - ward in Senate Bill 146, Laws of 1920, chapter 277, which was approved March 26, 1920, and among other things, in section 2 brings forward a provision for issuing bonds and giving notice and holdng an election thereon, and outlines a general scheme of road working.
The board of supervisors were preparing to issue one million two hundred and fifty thousand dollars of bonds, authorized by the election of April 3, 1919, when this suit was instituted to enjoin them from so doing on the theory that more than one year had expired from the date of the election at which such bonds were authorized *184and without a new election and that this could not he done upon the theory that section 3 of chapter 207, Laws of 1920, above quoted, made it mandatory to have an. election before the issuance of such bonds. The question presented for consideration is: Does section 3 providing the bonds to be issued within one year from: the date of the election apply to bond issues already authorized by an election, but more than one year having intervened between the election ordering the issuance of the bonds and the date of actual issuance?
It was held in Board of Highway Commissioners v. Warren, 83 So. 470, that bonds not actually issued did not constitute an outstanding obligation such as would authorize the board to issue them without an election under chapter 209, Laws of 1918. We think the purpose of both chapter 2091, Laws of 1918, and chapter 207, Laws of 1920, is to prevent the issuance of bonds which have not been authorized by a vote of the people. Prior to the approval of chapter 207, Laws of 1920, no time limit was fixed upon the board in which to issue bonds which had been authorized by an election; but they might issue such bonds as were needed, and at such times as they were needed, for the purpose of their issuance. Under chapter 207, Laws of 1920, as above shown, it is provided that they must henceforth be issued within one year from! the date of the election or else a new election must take place.
The question arises: Does the act relate back and apply to elections taking place before its passage, or must the act be given a prospective operation? The general rule is that an act of the legislature operates prospectively and not retrospectively, and it will not be construed, so as to give a retro active effect unless the language of the act makes that construction necessary or apparent. We therefore reach the conclusion that the act is not intended by the legislature, in this respect, to relate back to past elections; but such bonds, whether *185authorized before or subsequent to the passage of the act, must be issued within one year from the date of an election authorizing them, if authorized since the passage of the act, and within one year from the passage of the act if the election authorizing the issuance was held prior to the passage of the act.
We think chapter 207, Laws of 1920, being the latest expression of the legislature, prevails over the provisions of Senate Bill 140, Laws of 1920', amending chapter 176, Laws of 1914, as amended by chapter 174, Laws of 1916, so far as the provisions for the elections are concerned, but it does not repeal that law any further than the provisions conflict with each other.
The learned court below having reached the same conclusion, the judgment is affirmed.

Affirmed.